The plaintiff in error was convicted in the county court of Oklahoma county of having the unlawful possession of intoxicating liquor, and his punishment fixed at a fine of $250 and imprisonment in the county jail for a term of 6 months.
The judgment was entered in March, 1930, and the appeal filed in this court in July, 1930. No briefs in support of the appeal have been filed. An examination of the record discloses sufficient evidence to sustain the judgment. No jurisdictional nor fundamental error is made to appear.
The case is affirmed.